OPINION — AG — ** RESIDENCY — MUNICIPAL EMPLOYMENT ** THE CHARTER OF THE CITY OF OKLAHOMA CITY DOES 'NOT' AUTHORIZE THAT CITY TO ENACT BY ORDINANCE, RULE, REGULATION OR POLICY A RESIDENCY REQUIREMENT FOR THE EMPLOYEES OF THAT CITY. THERE BEING NO SUCH PROVISION IN THE CHARTER, THE CITY OF OKLAHOMA CITY MAY NOT ENACT SUCH A RESIDENCY REQUIREMENT BY ORDINANCE, RULE, REGULATION OR POLICY AS IT WOULD IMPERMISSIBLY CONFLICT WITH THE PROVISIONS OF 11 O.S. 22-127 [11-22-127] (PERSONNEL POLICY, MUNICIPALITIES, EMPLOYMENT REQUIREMENT, MUNICIPAL EMPLOYEE, POLICIES) CITE: 11 O.S. 13-109 [11-13-109], 11 O.S. 14-101 [11-14-101] 11 O.S. 22-127 [11-22-127], ARTICLE XVIII, SECTION 3(A) (F. ANDREW FUGITT)